301 S.W.3d 601 (2010)
David TRAMMELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70660.
Missouri Court of Appeals, Western District.
February 2, 2010.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
David Trammell appeals the Jackson County Circuit Court's (motion court) denial of his Rule 24.035 motion without an evidentiary hearing. On appeal, he presents one point in which he claims that the motion court erred in denying his Rule 24.035 motion without a hearing because, in his motion, he claims to have alleged facts which were not refuted by the record, establishing that his counsel incorrectly informed him that the Missouri Board of Probation and Parole would credit the time he served in the Kansas Department of Corrections on unrelated charges from the State of Kansas. Because the record *602 from the plea and sentencing hearing reflects otherwise, we affirm. Rule 84.16(b).